Citation Nr: 0800127	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  04-42 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for diabetes mellitus 
(DM), to include as secondary to service-connected frostbite 
residuals.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for peripheral 
vascular disease (PVD), to include as secondary to service-
connected frostbite residuals.

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for right great toe 
amputation, to include as secondary to service-connected 
frostbite residuals.

4.  Entitlement to an initial disability rating in excess of 
10 percent for post-traumatic stress disorder (PTSD).

5.  Entitlement to a disability rating in excess of 30 
percent for residuals of frostbite to the left lower 
extremity.

6.  Entitlement to a disability rating in excess of 30 
percent for residuals of frostbite to right lower extremity.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse and Son


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June 2003, March 2004 and December 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.

In October 2007, the veteran testified at a video conference 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with his 
claims folders.

At the time of his October 2007 hearing, the veteran's appeal 
was advanced on the Board's docket by reason of his advanced 
age.  See 38 U.S.C.A. § 7107(a)(2)(C) (West 2002); 68 Fed. 
Reg. 53,682-53,684 (Sept. 12, 2003) (to be codified at 
38 C.F.R. § 20.900(c)).

The issues of entitlement to increased disability ratings for 
residuals of frostbite to the left and right lower 
extremities and for an initial increased disability rating 
for PTSD are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  In an April 1998 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for DM 
on the basis that his disease was not etiologically linked to 
his service or his service-connected residuals of frostbite.  
The veteran did not initiate an appeal of the adverse 
determination.

3.  The evidence received since the April 1998 rating 
decision is either cumulative or redundant or does not supply 
evidence the absence of which was a specified basis for the 
last final disallowance, and does not raise a reasonable 
possibility of substantiating the claim.

4.  In a March 1999 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for PVD 
on the basis that his disease was no etiologically linked to 
his service or his service-connected residuals of frostbite.  
The veteran did not initiate an appeal of the adverse 
determination.

5.  The evidence received since the March 1999 rating 
decision is either cumulative or redundant or does not supply 
evidence the absence of which was a specified basis for the 
last final disallowance, and does not raise a reasonable 
possibility of substantiating the claim.

6.  In an October 1999 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
amputation of the right great toe on the basis that the 
amputation was no etiologically linked to his service or his 
service-connected residuals of frostbite.  The veteran did 
not initiate an appeal of the adverse determination.

7.  The evidence received since the October 1999 rating 
decision is either cumulative or redundant or does not supply 
evidence the absence of which was a specified basis for the 
last final disallowance, and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1998, March 1999 and October 1999 rating 
decisions, which denied the veteran's claims of entitlement 
to service connection for DM, PVD and amputation of the right 
great toe, are final decisions.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for DM.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for 
PVD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).

4.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for 
amputation of the right great toe.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A (f).  To provide adequate notice with regard to a 
claim to reopen, VA must look at the bases for the denial in 
the prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In reviewing the veteran's claims to reopen his claims of 
entitlement to service connection, the Board observes that 
the RO issued VCAA notice to the veteran in August 2003 and 
June 2006 letters which informed him of the bases for the 
prior decisions' denials of his claims for service connection 
for DM, right great toe amputation and PVD and what evidence 
would be necessary to substantiate the elements required to 
establish the claims.  Kent, supra.  The VCAA notices also 
informed the veteran of the evidence generally needed to 
support claims of entitlement to service connection; what 
actions he needed to undertake; the need to submit any 
evidence in his possession that pertained to the claims; and 
how the VA would assist him in developing his claims.  The 
June 2006 letter informed him of the evidence needed for the 
assignment of evaluations and effective dates for his claims.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
August 2003 VCAA notice was issued prior to the March 2004 
rating decision from which the instant appeal arises.  Thus, 
the Board concludes that the RO provided appropriate notice 
of the information or evidence needed in order to 
substantiate the claims prior to the initial decision.  In 
view of this, the Board finds that VA's duty to notify has 
been fully satisfied with respect to these claims.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  VA medical examination 
reports and treatment records are of record, as well as 
private treatment records and were reviewed by both the RO 
and the Board in connection with the veteran's claims.  The 
veteran was afforded a personal hearing at the RO in October 
2007 and a transcript of his testimony at that hearing is of 
record.  There remains no issue as to the substantial 
completeness of the veteran's claims.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2007).  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Sanders v. Nicholson, No. 06-7001 (Fed. Cir. 
May 16, 2007).  

Analysis

The veteran is seeking to reopen his claims of entitlement to 
service connection for DM, PVD, and right great toe 
amputation, all claimed as secondary to service-connected 
frostbite residuals, which were previously denied by the RO 
in April 1998, March 1999 and October 1999, respectively.  
Since the veteran did not appeal any of these RO decisions, 
those decisions are final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.150(d), 20.200, 20.302, 20.1103 (2007). 

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claims 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  To reopen a previously disallowed claim, 
new and material evidence must be presented or secured since 
the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

DM

Reviewing the evidence submitted by the veteran in his 
attempt to reopen his claim, the Board finds that he has not 
submitted new and material evidence.  The April 1998 denial 
was based on the lack of medical evidence etiologically 
linking the veteran's DM to his service or his service-
connected frostbite residuals.  See 38 U.S.C.A. §§ 1101, 
1110; 38 C.F.R. §§ 3.303, 3.309, 3.310.  The veteran has 
submitted no objective evidence attributing his DM to service 
or his service-connected residuals of frostbite.  In fact, a 
VA compensation examiner, who conducted a general medical 
examination in May 2005, based on her review of the veteran's 
claims files and physical examination, opined that his 
current disabilities, including DM, were unrelated to his 
frostbite injuries.  The vast majority of the medical 
evidence submitted since the April 1998 rating decision shows 
no more than ongoing treatment for the veteran's DM.  

The veteran has submitted an article attributed to a 
physician pertaining to frostbite and noting that DM may be 
an underlying illness.  The United States Court of Claims for 
Veterans Appeals has held that a medical article or treatise 
"can provide important support when combined with an opinion 
of a medical professional" if the medical article or treatise 
evidence discussed generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least "plausible causality" based upon objective 
facts rather than on an unsubstantiated lay medical opinion.  
Sack v. West, 11 Vet. App. 314 (1998); see also Wallin v. 
West, 11 Vet. App. 509 (1998) (medical treatise evidence 
discussed generic relationships with a degree of certainty to 
establish a plausible causality of nexus), and Mattern v. 
West, 12 Vet. App. 222, 228 (1999).  In this case, however, 
the medical text evidence submitted by the veteran does not 
support his claim and is not accompanied by any medical 
opinion of a medical professional supporting his claim.  For 
this reason, the Board must find that the medical text 
evidence submitted by the veteran does not contain the 
necessary specificity to constitute competent evidence of the 
claimed medical nexus.  See Sacks, 11 Vet. App. at 317 
(citing Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); 
see Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

With respect to the veteran's own statements and testimony, 
the Board finds that his assertions alone cannot be 
dispositive of the issue for purposes of reopening the claim.  
Indeed, the veteran testified that physicians had told him 
that they had never heard of an etiological link between a 
frostbite injury and DM.  He further testified that he 
believed that there was such a link.  The record on appeal 
does not indicate that the veteran has the expertise to 
provide an opinion that requires specialized knowledge, 
skill, experience, training or education, such as an opinion 
as to the cause of his DM.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Generally, laypersons are not 
competent witnesses when it comes to offering medical 
opinions or diagnoses, and such evidence does not provide a 
basis on which to reopen a claim of service connection.  
Moray v. Brown, 5 Vet. App. 211 (1993).  Thus, the veteran's 
assertions are not deemed to be "new and material evidence" 
and cannot serve to reopen the claim.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

For these reasons, the Board determines the evidence 
submitted subsequent to the April 1998 rating decision is 
either cumulative or redundant, does not supply evidence the 
absence of which was a specified basis for the last final 
disallowance, and, in any event, does not raise a reasonable 
possibility of substantiating his claim.  Consequently, the 
evidence received since the last final disallowance of the 
veteran's claim is not new and material, and his petition to 
reopen the claim for service connection for DM, to include on 
a secondary basis, must be denied.  38 U.S.C.A. § 5108.

PVD

Likewise, in reviewing the evidence submitted by the veteran 
in his attempt to reopen his claim for service connection for 
PVD, the Board also finds that he has not submitted new and 
material evidence.  The March 1999 denial was based on the 
lack of medical evidence etiologically linking the veteran's 
PVD to his service or his service-connected frostbite 
residuals.  See 38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. 
§§ 3.303, 3.309, 3.310.  The veteran has submitted no 
objective evidence attributing his PVD to service or his 
service-connected residuals of frostbite.  In fact, a VA 
compensation examiner, who conducted a general medical 
examination in January 1998, opined in an addendum later that 
same month, that while the primary etiology of his PVD was 
multifactorial, it was primarily a result of his DM and noted 
that his PVD complaints had been associated with the onset of 
his DM.  Likewise, the aforementioned May 2005 VA examiner 
opined that the veteran's current disabilities, including 
PVD, were unrelated to his frostbite injuries.  The vast 
majority of the medical evidence submitted since the March 
1999 rating decision shows no more than ongoing treatment for 
the veteran's PVD.  

As also noted above, the veteran has submitted an article 
attributed to a physician pertaining to frostbite and also 
noting that PVD may be an underlying illness.  Again, the 
veteran's submitted medical text evidence does not support 
his claim and is not accompanied by any medical opinion of a 
medical professional supporting his claim.  For this reason, 
the Board must find that the medical text evidence submitted 
by the veteran does not contain the necessary specificity to 
constitute competent evidence of the claimed medical nexus.  
See Sacks, supra.  

Again, the Board must find that the veteran's assertions, in 
his written statements and testimony, alone cannot be 
dispositive of the issue for purposes of reopening the claim.  
The record on appeal does not indicate that the veteran has 
the expertise to provide an opinion that requires specialized 
knowledge, skill, experience, training or education, such as 
an opinion as to the cause of his PVD.  See Espiritu supra. 
and such evidence does not provide a basis on which to reopen 
a claim of service connection.  Moray v. Brown, supra.  Thus, 
the veteran's assertions are not deemed to be "new and 
material evidence" and cannot serve to reopen the claim.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

For these reasons, the Board determines the evidence 
submitted subsequent to the March 1999 rating decision is 
either cumulative or redundant, does not supply evidence the 
absence of which was a specified basis for the last final 
disallowance, and, in any event, does not raise a reasonable 
possibility of substantiating his claim.  Consequently, the 
evidence received since the last final disallowance of the 
veteran's claim is not new and material, and his petition to 
reopen the claim for service connection for PVD, to include 
on a secondary basis, must be denied.  38 U.S.C.A. § 5108.

Right Great Toe Amputation

Finally, in reviewing the evidence submitted by the veteran 
in his attempt to reopen his claim for service connection for 
right great toe amputation, the Board finds that he has not 
submitted new and material evidence.  The October 1999 denial 
was based on the lack of medical evidence etiologically 
linking the veteran's right great toe amputation to his 
service or his service-connected frostbite residuals.  See 
38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. §§ 3.303, 3.309, 3.310.  
The veteran has submitted no objective evidence attributing 
his right great toe amputation to service or his service-
connected residuals of frostbite.  In fact, the 
aforementioned May 2005 VA examiner opined that the veteran's 
current disabilities, including his amputations, were 
unrelated to his frostbite injuries.  The vast majority of 
the medical evidence submitted since the October 1999 rating 
decision shows no more than ongoing treatment for the 
veteran's DM, PVD and resultant amputations, including that 
of the right great toe in March 1999.  

Again, the Board must find that the veteran's assertions, in 
his written statements and testimony, alone cannot be 
dispositive of the issue for purposes of reopening the claim.  
The record on appeal does not indicate that the veteran has 
the expertise to provide an opinion that requires specialized 
knowledge, skill, experience, training or education, such as 
an opinion as to the cause of his right great toe amputation.  
See Espiritu supra. and such evidence does not provide a 
basis on which to reopen a claim of service connection.  
Moray v. Brown, supra.  Thus, the veteran's assertions are 
not deemed to be "new and material evidence" and cannot serve 
to reopen the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

For these reasons, the Board determines the evidence 
submitted subsequent to the October 1999 rating decision is 
either cumulative or redundant, does not supply evidence the 
absence of which was a specified basis for the last final 
disallowance, and, in any event, does not raise a reasonable 
possibility of substantiating his claim.  Consequently, the 
evidence received since the last final disallowance of the 
veteran's claim is not new and material, and his petition to 
reopen the claim for service connection for right great toe 
amputation, to include on a secondary basis, must be denied.  
38 U.S.C.A. § 5108.


ORDER

As no new and material evidence has been received, the claim 
for service connection for DM, to include on a secondary 
basis, is not reopened.  The appeal is denied.

As no new and material evidence has been received, the claim 
for service connection for PVD, to include on a secondary 
basis, is not reopened.  The appeal is denied.

As no new and material evidence has been received, the claim 
for service connection for amputation of the right great toe, 
to include on a secondary basis, is not reopened.  The appeal 
is denied.


REMAND

Review of the record reveals the veteran filed a timely 
notice of disagreement with the assigned 30 percent 
disability ratings for frostbite residuals in the left and 
right lower extremities in the June 2003 rating decision.  In 
response, the RO issued a statement of the case (SOC) in 
November 2004, addressing, in addition to his claims to 
reopen previously denied claims, his claims for increased 
disability ratings for frostbite residuals in the left and 
right lower extremities.  Thereafter, the veteran perfected 
his appeal of the issues by submitting a VA Form 9 in 
December 2004.  There is no evidence of record indicating 
that the veteran has withdrawn his claims of entitlement to 
higher disability ratings, and the matters remain before the 
Board for appellate review.  However, while the November 2004 
SOC addressed why higher disability ratings were not 
warranted, additional pertinent medical evidence has since 
been associated with the veteran's claims file which has not 
been considered by the RO.  To ensure due process, the Board 
finds that a remand is necessary for the issuance of a 
Supplemental Statement of the Case (SSOC) which addresses the 
veteran's claims for increased disability ratings for 
frostbite residuals of the left and right lower extremities 
and specifically addressing additional medical evidence 
associated with the claims files since the issuance of the 
November 2004 SOC, as this evidence is clearly not 
duplicative of evidence previously considered.  See 38 C.F.R. 
§ 19.37(a) (2007).   

VA is required to provide a medical examination when the 
record of the claim does not contain sufficient medical 
evidence for VA to adjudicate the claim.  See 38 U.S.C.A. § 
5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  

Although the veteran underwent a VA psychiatric examination 
in July 2007, the VA examiner did not identify the symptoms 
associated with the veteran's service-connected PTSD, noting 
that his symptoms were in remission.  However, several 
contemporaneous VA treatment records and the veteran's own 
testimony at his October 2007 hearing identify complaints 
regarding symptoms associated with his PTSD and are possibly 
indicative of a worsening of his symptoms since his most 
recent VA psychiatric examination.  The Board finds that the 
veteran should be provided another VA psychiatric 
examination.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
psychiatric examination to evaluate the 
current severity of his PTSD.  To the 
extent practicable, the examiner should 
identify all symptomatology associated 
with the veteran's PTSD.  He or she should 
also provide an opinion as to the severity 
of the veteran's PTSD, to include stating 
the extent that the veteran's PTSD impairs 
him socially and occupationally.  The 
examiner should also provide a numerical 
score on the Global Assessment of 
Functioning (GAF) Scale provided in the 
Diagnostic and Statistical Manual for 
Mental Disorders.  All indicated studies 
should be performed, to include a full 
psychological evaluation.  Based on the 
medical findings and a review of the 
claims folders, the examiner is asked to 
render an opinion as to what effect the 
service-connected PTSD has on the 
veteran's social and industrial 
adaptability.  The psychiatrist is also 
asked to provide a rationale for any 
opinion expressed.

The veteran is hereby advised that failure 
to report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

2.  The RO should readjudicate the claims 
for increased disability ratings for 
frostbite residuals of the left and right 
lower extremities and an initial increased 
disability rating for the PTSD, taking 
into account all evidence received since 
the November 2004 SOC.  If the claims 
remain denied, a SSOC should be furnished 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


